Name: Council Implementing Regulation (EU) 2018/1606 of 25 October 2018 implementing Regulation (EU) 2017/1509 concerning restrictive measures against the Democratic People's Republic of Korea
 Type: Implementing Regulation
 Subject Matter: maritime and inland waterway transport;  international affairs;  European construction;  international trade;  Asia and Oceania
 Date Published: nan

 26.10.2018 EN Official Journal of the European Union L 268/20 COUNCIL IMPLEMENTING REGULATION (EU) 2018/1606 of 25 October 2018 implementing Regulation (EU) 2017/1509 concerning restrictive measures against the Democratic People's Republic of Korea THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) 2017/1509 of 30 August 2017 concerning restrictive measures against the Democratic People's Republic of Korea and repealing Regulation (EC) No 329/2007 (1), and in particular Article 47(1) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 30 August 2017, the Council adopted Regulation (EU) 2017/1509. (2) On 16 October 2018, the United Nations Security Council (UNSC) Committee established pursuant to UNSC Resolution 1718 (2006) designated three vessels for a port entry ban and for deflagging. (3) Annex XIV to Regulation (EU) 2017/1509 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex XIV to Regulation (EU) 2017/1509 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 October 2018. For the Council The President J. BOGNER-STRAUSS (1) OJ L 224, 31.8.2017, p. 1. ANNEX 1) In Annex XIV to Regulation (EU) 2017/1509, under the heading B. Vessels which are prohibited entry into ports, the following vessels are added to the list of vessels: Vessel name IMO number Date of UN designation 34. SHANG YUAN BAO The merchant vessel M/V SHANG YUAN BAO engaged in a ship-to-ship transfer, likely for oil, with UN-designated DPRK vessel M/V PAEK MA on May 18, 2018. The SHANG YUAN BAO also engaged in a ship-to-ship transfer, likely for oil, with the DPRK vessel MYONG RYU 1 on June 2, 2018. 8126070 16.10.2018 35. NEW REGENT The M/V NEW REGENT engaged in a ship-to-ship transfer, likely for oil, with DPRK oil tanker KUM UN SAN 3 on June 7, 2018. 8312497 16.10.2018 36. KUM UN SAN 3 The DPRK oil tanker KUM UN SAN 3 engaged in a ship-to-ship transfer, likely for oil, with the M/V NEW REGENT on June 7, 2018. 8705539 16.10.2018